Title: To James Madison from Henry Hill, 10 November 1808
From: Hill, Henry
To: Madison, James



No. 3
Sir,
Consulate of the United States of America, St. Salvador (Brazil)Novr. 10th: 1808.

I have the honor to inclose you copies of sundry letters (from A to E inclusive), passed between Sir Sidney Smith, Comr. of the British Squadron of Ships on this station, Capn. Schromberg of H. B. M. Ship Foudroyant and myself, relating to certain impressed American Seamen, who in consequence were discharged, and have been provided for in the manner required by law; as you will be pleased to notice by my Accts transmitted herewith and inclosed in my Dispatch No. 2.
In the communication No: 4. page 153, further observations will be found on this subject.  I have the honor to be, With very great respect, Sir, Your Mo. obt. Servt.

Henry Hill

